Citation Nr: 0402146	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  98-08 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued disability compensation payable to 
the veteran prior to his death.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  He died in December 1996.  The appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the February 1997 
rating decision, the RO denied service connection for the 
cause of the veteran's death.  In the April 1998 rating 
decision, it denied entitlement to accrued benefits.  

The Board issued a decision on this appeal in September 2000, 
denying the benefits sought on appeal for each issue.  The 
appellant appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a December 2002 Order, the 
Court vacated the Board decision and remanded the case to the 
Board for readjudication.  By letter dated in September 2003, 
the Board advised the appellant, through her representative, 
that there was additional time in which to supplement the 
evidence and argument before the Board.  No response has been 
received from the appellant or her representative.  The case 
is again ready for disposition.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.

The Board notes that the September 2000 Board decision 
referred to the RO a newly raised claim of clear and 
unmistakable error in that February 1993 rating decision.  It 
is unclear whether the RO has as yet taken any action on that 
claim.  The matter is again referred to the RO for any 
appropriate action. 




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id.   

First, as discussed in the December 2002 Court Order, the 
Board denied the claim for service connection for the cause 
of the veteran's death as not well grounded.  As noted above, 
the VCAA eliminated the well-grounded claim requirement.  
Second, review of the claims folder fails to reveal notice 
from the RO to the veteran that complies with VCAA 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board emphasizes that the Board decision was issued in 
September 2000, several months before the November 2000 
enactment of the VCAA.  A remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidating the regulatory provision that 
permitted the Board to provide VCAA notice, 38 C.F.R. § 
19.9(a)(2)(ii)).

With respect to the claim for accrued benefits, the Board 
observes that the September 2000 Board decision limited the 
issue to entitlement to accrued benefits on the basis of 
claimed entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Board denied the 
appeal because, as the appellant's representative at that 
time conceded, there was no claim for TDIU pending and 
entitlement to TDIU was not shown at the time of the 
veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  However, as 
discussed in the Court Order, the appellant argued to the 
Court that, prior to his death, the veteran raised claims for 
secondary service connection for various disorders and that 
those claims were unadjudicated and therefore remained 
pending.  It was noted that the appellant had not made this 
argument to the Board.  The Court determined that it had 
jurisdiction over the accrued benefits claim and any argument 
in support of that matter.  It found that, because a 
determination as to whether any secondary service connection 
claim was pending at the time of the veteran's death would 
involve reviewing evidence the Board had not considered, a 
remand to the Board was required.  It instructed the Board to 
consider the appellant's argument on remand.  

The appellant's Brief to the Court asserts that, in its 
February 1993 rating decision, the RO never adjudicated the 
veteran's attempt to reopen based on new and material 
evidence a claim for service connection for residuals of 
spinal cord injury affecting the lower extremities and 
secondary disabilities.  The appellant argued that the claim 
had been previously denied and that evidence received since 
the denial was new and material, warranting service 
connection.  However, the appellant has not specifically 
identified any communication or correspondence from the 
veteran or his representative or any piece of evidence that 
was of record at the time of his death, which may serve as a 
claim for direct or secondary service connection.  See 
38 C.F.R. §§ 3.1(p) (a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit), 3.155(a) (any communication or action indicating an 
intent to apply for VA benefits from a claimant or 
representative and identifying the benefit sought may be 
considered an informal claim), 3.157 (receipt of certain 
types of medical evidence may be accepted as a claim under 
specific circumstances).  Such information is required in 
order to assess the appellant's argument, as instructed by 
the Court, and must be requested from the appellant on 
remand.  
   	
Finally, upon review of the claims folder and the appellant's 
arguments, the Board is concerned that there may be some 
confusion as to the exact nature of the disabilities that 
were service-connected at the time of the veteran's death.  
Examination of previous rating decisions reveals that the RO 
initially established service connection in a November 1945 
rating decision for a disability characterized as follows: 

Wound, penetrating, chest, right, with retention of 
foreign body, multiple, metallic, soft tissue, 
posterior 
chest wall, left.  Thoracotomy and drainage of 
hemothorax 
of right chest.  Contusion, spine cord at 6th 
dorsal vertebra 
with incomplete hematomyelia, secondary to wound, 
penetrating, postero-lateral surface, shoulder, 
right, missile lodged in posterior thoracic wall, 
level of 6th dorsal, slight to left of midline, 
involving skin, muscle plenra (sic), spinal cord 
and bone - impotency.

The RO evaluated this disability as 100 percent disabling.

In January 1947 rating decision, the RO separated the 
disability into separate components: "Pleural cavity injury 
with chr. pleurisy post traumatic, with healed fracture fifth 
and sixth ribs right with retained metal fragments, residuals 
GSW," rated as 40 percent disabling; "Myelopathy thoracic 
upper with mod. residual disability from GSW," rated as 40 
percent disabling; "Muscle damage Group III right mod. 
residual GSW," rated as 20 percent disabling; and "Scar, 
P.O. fifth and sixth thoracic vertebrae left," rated as zero 
percent disabling.  The RO evaluated the veteran as 100 
percent disabled, finding evidence of inability to follow a 
substantially gainful occupation.  

In a June 1948 rating action, the RO continued each 
compensable schedular disability rating, as well as the 
finding of individual unemployability.  However, this rating 
decision offered no mention of the service-connected post-
operative scar.  The RO's January 1955 rating decision 
discontinued the finding of unemployability, but continued 
each of the schedular disability ratings.  Again, there is no 
mention of the service-connected post-operative scar.  The 
May 1987 rating decision purports to deny service connection 
for impotency, as well as bowel impairment, bladder 
impairment, and gait impairment.  Given the long and 
complicated history of the veteran's disability evaluations, 
the Board finds that it is necessary to completely review the 
matter in order to ensure that all service-connected 
disabilities have been properly carried forward in rating 
actions.  The appellant should be completely informed of the 
veteran's actual disability status at the time of this death 
so that she may offer the best possible argument in support 
of her appeal.        

Accordingly, the case is REMANDED for the following action:

1.  The RO should take steps to provide 
the appellant with notice as required by 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), as well as Quartuccio 
v. Principi and Charles v. Principi, and 
any other applicable legal precedent.  It 
should allow the applicable period of 
time for response.  

2.  The RO should complete a 
comprehensive review of the claims folder 
to determine precisely what the veteran's 
service-connected disabilities were at 
the time of this death.  

3.  The RO should then contact the 
appellant and her representative and 
provide a complete explanation of the 
veteran's service-connected disabilities 
at the time of his death.  The RO should 
invite the appellant to specifically 
identify the communication or 
correspondence from the veteran or his 
representative or the particular medical 
evidence that was of record at the time 
of the veteran's death, which she 
believes constitutes a claim for service 
connection, to include service connection 
as secondary to any of those service-
connected disabilities.  It should allow 
an appropriate period of time for 
response.   

4.  After completing any necessary 
development, the RO should readjudicate 
the issues on appeal, to include 
consideration of the VCAA and any 
evidence received or secured following 
issuance of the required VCAA notice.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


